﻿It is a privilege for me to be participating once again in the work of the General Assembly, and it gives me great pleasure to extend to you, Sir, the congratulations of my delegation on your unanimous election to the presidency of the General Assembly at its forty-fifth session. This is a well-deserved recognition of your many qualities as a national and international statesman. 
I should like also to pay tribute to your predecessor, Mr. Garba, for the exemplary and commendable manner in which he guided the deliberations of the General Assembly at its forty-fourth regular session and also the three special sessions devoted to apartheid, illicit narcotic drugs and international economic co-operation. To him we express our appreciation.
We once again pay tribute to the United Nations, and in particular we commend the Secretary-General, Mr. Peres de Cuellar, for his untiring efforts in the pursuit and achievement of peace in many troubled parts of the world. We congratulate him on his recent successes, particularly for his role in the smooth transition of Namibia to independence.
The admission of new Members to the United Nations is always a major achievement, for it brings the universality of the Organisation - a primary objective of the Charter - even closer. With the membership of the Principality of Liechtenstein and the Republic of Namibia, the primacy of the United Nations as a force in international relations is once more reinforced. We welcome them among us end look forward to their contribution in addressing the important tasks that lie ahead.
Namibia's independence does not, however, close its difficult history, for decades of pillaging have left that country's economy in desperate need of assistance. We are hopeful that such assistance will be forthcoming to ensure that the fruits of independence and sovereignty are not in any way compromised by economic instability. This is the continuing obligation which the international community must now discharge. 
The winds of change which started in Eastern Europe a year ago culminated on 3 October with the reunification of the German States. The crumbling of the Berlin Hall and the act of reunification have effectively pulled down the iron curtain that was the dominant political factor of post-war Europe. Sierra Leone welcomes this momentous occasion, which is indeed the culmination of the historic desire and the untiring efforts of the German people themselves to reunite their homeland. Like many of the events of 1989 in Europe, German reunification symbolises the triumph of the human spirit over artificial, and sometimes evil, forces that negate its full expression. Germany in the future will, we believe, be a force for stability and progress in a world much of which has been ravaged by conflict, poverty, disease, neglect and prejudice.
This development opens new horizons for understanding and co-operation among nations and reaffirms the belief of my delegation that Korea, like the two Germanys and the two Yemens, can seek membership of this Organisation without prejudice to the desire of its people for the reunification of its homeland. Sierra Leone therefore expresses its support for the desire of the Republic of Korea for membership of the United Nations. We commend the efforts of the two Governments and, in particular, the recent meeting of the Prime Ministers of North and South Korea - an event which is bound to lead to a lessening of tensions between the two countries.
As the frontiers of political change are broadened, so are we hopeful that before long apartheid South Africa will itself experience this metamorphosis. The Sierra Leone delegation continues to observe closely developments in that country following the release of the Vice-President of the African National Congress of South Africa (AHC), Mr. Nelson Mandela, with the hope that the tread will be allowed to gather its natural momentum. The dialogue between black organisations and the South African government should be actively encouraged so that positive results can be realised. 
Situations that threaten this prospect should be avoided. The ongoing violence in the townships raises alarming fears - fears that the sinister agency behind this murderous upsurge has napped out an agenda which, by creating rarest and fanning the flames of rivalries, is committed to mortgaging South Africa's peaceful and democratic future to a retention of the present untenable status quo. It requires no exceptional premonition to discern that the greater good of all South Africans cannot be assured in an atmosphere that pits brother against brother. President F.N. de Klerk has shown tremendous foresight, sincerity and courage, and now he has the opportunity of demonstrating his commitment to irreversible political change by firmly arresting the violence and restoring law and order.
With respect to the situation in Western Sahara, my delegation has consistently supported the joint efforts of the United Nations and the Organisation of African Unity (OAU) to secure a resolution of the conflict by ensuring the full exercise by the people of their right to self-determination. As the Secretary-General observes, it is now necessary to guarantee the success of these modalities, already agreed upon, in order to provide for an early referendum in the territory. He hope that, in keeping with the plan already approved by the Security Council, the parties to the conflict will continue to be amenable to the measures that have been taken in this direction.
The tragic situation in the Republic of Liberia must attract the attention of the international community. The Foreign Minister of the Republic of the Gambia has already given a detailed account of the tragedy which gave rise to an initiative by the Economic Community of West African States (ECOWAS) to put an end to the carnage and destruction in that country. This plan, in my delegation's view, offers the best hope for peace and stability in Liberia and deserves the support of all peace-loving States.
The key elements of the plan address the fundamental issues, namely, the establishment of a cease-fire, monitoring of the cease-fire, setting up of an interim administration and the conduct of free and fair elections to be monitored by international observers. The plan also stipulates that whoever heads the interim administration cannot be a candidate for the presidency.
These proposals have been accepted at a conference of political parties and interest groups which was convened in the Republic of the Gambia. The suffering and misery of the Liberian people engendered by this conflict has few parallels in modern African history. The displacement of whole families, and even whole communities, in a once peaceful and stable nation has created a massive refugee problem that has imposed tremendous stresses on the economies of neighbouring countries. Much of this may be unknown to the international community and, consequently, lost on the conscience of many. It is for this reason, and many more, that we commend the ECOWAS plan for support by this Organisation.
As the world continues to be energised by the exciting politics of change, the quest for a durable solution of the question of Palestine becomes imperative. The lessening of tension in that region has now acquired an urgency, within the context of a Palestinian homeland and mutual security assurance for all States.
The international conference on the Middle East should be convened to consider problems pertaining to the region and, in particular, the solution to the Palestinian question.
The situation which has been brought about in the Persian Gulf as a consequence of Iraq's invasion of Kuwait is both dangerous and unfortunate - dangerous, because it now threatens to plunge that region once again into a conflict of major dimensions, and unfortunate in its cold-war contest. For Iraq's aggression is at variance with the Charter's provisions and the freshening wind of political change sweeping across the world. It threatens to pull us back into the abyss of tension and militarism from which we are so slowly emerging. My Government has publicly declared its condemnation of Iraq's action and called for its immediate withdrawal from Kuwaiti territory. We do so again from this podium. Our support for the Security Council's handling of this crisis remains firm, as does our conviction that the purported annexation of Kuwait should not be allowed to succeed.
The inadmissibility of the acquisition of territory by force is still a fundamental corner-stone of international law and respect for it becomes even more compelling in the evolving climate of mutual understanding and accommodation in which we all have a stake. The Sierra Leone delegation believes that a peaceful resolution of the present situation is still within reach, and that bringing this about should remain the task of the United Nations. However, whatever the coming weeks may bring, the resolve of the international community should be steadfast and the restoration of Kuwait's sovereignty, independence and territorial integrity is an objective from which we cannot deviate.
The Secretary-General observes in his report that the problem of Cyprus has not shown any movement in the negotiating process as was anticipated last year, while the situation on the island continues to deteriorate. Over the years, my Government has stressed the necessity for both Cypriot communities to approach all the issues with frankness and determination for compromise. Though the road to reconciliation may be rocky, it is the only one that can be taken. Rebuilding confidence and trust is important in this journey which, we hope, will eventually lead to a comprehensive solution. 
The recent World Summit for Children deserves some comment, inter alia, for its remarkable organisational success and for its substantive achievement. It underlines the fact that the world is now truly a global village where rapid and enduring solutions to problems require the widest possible consensus and commitment at the highest political level.
The President of the Republic of Sierra Leone, His Excellency Major-General Joseph Saidu Momoh, participated at this Summit to demonstrate his profound interest in the development and welfare of children and to underline his commitment to the idea of collective international action. Over the past five years. Sierra Leone, for its part, has embarked on a bold and decisive campaign to reduce infant mortality. The percentage of fully immunized children has risen from 6 per cent in 1986 to 24 per cent in 1988 and to 66 per cent in 1990. Our national objective is to achieve universal child immunization by the end of this year.
In the Declaration and Plan of Action they adopted, the Summit leaders essentially acknowledged that the plight of the world's children is largely a reflection of more fundamental global economic and social problems. They recognized that in order to ensure the protection, survival and development of children everywhere, it is necessary to address such issues as the abuse of the environment, the international debt and the enduring economic difficulties experienced by many developing countries.
This is a significant step towards global mobilization against the most pernicious of all problems - the problem of economic underdevelopment. We have reason to hope that, along with progress in disarmament and arms control, the defusing of the cold war will now make it possible to overcome the philosophical and ideological differences that hitherto impeded divisive international action in this area. 
Each year, the agenda of the United Nations has been strong on problems pertaining to economic development, conflict resolution and the advancement of social issues for the improvement of the human condition. Each nation, great and small, has a responsibility for mobilising the global consciousness necessary for the success of the United Nations.
For many of the countries of the third world, deep in the morass of conflict and poverty, the journey from a rural agrarian environment to a highly literate industrialised society may span many generations. And although it is a journey that is slowly being made by many nations today, it cannot be fully achieved without the sensitivity and assistance of the advanced countries of the North.
We shall continue to make a solemn appeal for all nations, rich and poor, strong and weak, to join in peace and harmony on this journey. This appeal is also being made in full realisation of the divine purpose of our creation and the undeniable fact that no man and no nation can completely fulfil its mandate on Earth without an underlying substratum of the eternal.
